

Navistar Financial Corporation
Navistar Financial Retail Receivables Corporation
425 N Martingale Road, Suite 1800
Schaumburg, Illinois 60173
 
Re: Waiver
 
Ladies/Gentlemen:
March 31, 2007

 
Please refer to (i) the Note Purchase Agreement, dated as of October 20, 2006
(as in effect on the date hereof, the "Note Purchase Agreement") among Navistar
Financial Retail Receivables Corporation ("NFRRC"), as Seller, Navistar
Financial Corporation, individually ("NFC") and as Servicer, Thunder Bay
Funding, LLC, as Conduit Investor, and Royal Bank of Canada, as Agent and (ii)
the Servicing Agreement, dated as of October 20, 2006, among NFRRC, Navistar
Financial 2006-RBC Owner Trust, as Issuer, NFC, as Servicer, and The Bank of New
York, as Indenture Trustee. The Agent (on behalf of the Conduit Investor and the
other Investors) is the holder of record of 100% of the Floating Rate Asset
Backed Note, No. R-1, issued by the Issuer pursuant to the Indenture.
Capitalized terms used but not defined herein have the respective meanings
ascribed to them (or incorporated by reference in) the Servicing Agreement.
 
The Note Purchase Agreement or the Servicing Agreement, as applicable, requires,
among other things, the following:
 
(i )  Section 5.02(c) of the Note Purchase Agreement requires that the Servicer
deliver to the Agent (x) on or before July 31, 2007 (or earlier under certain
circumstances specified therein), (x) a copy of the annual financial statements
of the Servicer for the fiscal years October 31 2005 and 2006 (each such
delivery requirement, an "Annual Financial Statement DeliveryRequirement") and
(y) (i) on or before July 31, 2007 (or earlier in certain circumstances
specified therein), a copy of the quarterly financial statements of the Servicer
for the fiscal quarters ended January 31, April 30 and July 31, 2006 and for the
fiscal quarters ended January 31 and April 30, 2007 and (ii) on or before
September 15, 2007 (i.e., within 45 days after the end of the July 31, 2007
fiscal quarter), a copy of the quarterly financial statements of the Servicer
for the fiscal quarter ended July 31, 2007 (each such delivery requirement in
this clause (y), a "Quarterly Financial Statement Delivery Requirement"); and
 
(ii)  Section 3.02(a) of the Servicing Agreement requires that on or before July
31, 2007 (or earlier under certain circumstances specified therein), the
Servicer shall cause a firm of independent accountants to deliver to the Agent
an independent Accountant's Report for the fiscal year ended October 31, 2006
(the "Independent Accountant's Report DeliveryRequirement").

E-307

--------------------------------------------------------------------------------


 
The Servicer expects to fail to satisfy each Annual Financial Statement Delivery
Requirement, each Quarterly Financial Statement Delivery Requirement and the
Independent Accountant's Report Delivery Requirement.
 
Additionally, the Servicer has notified the Agent that it (i) has failed to
timely file its annual reports on Form 10-K for the 2005 Fiscal Year and the
2006 Fiscal Year with the Securities and Exchange Commission in accordance with
the Securities and Exchange Act of 1934, (ii) has failed to timely file
quarterly reports on Form 10-Q for all of its fiscal quarters in 2006 with the
Securities Exchange Commission in accordance with the Securities Exchange Act of
1934, and (iii) may fail to timely file one or more of its quarterly reports on
Form 10-Q for fiscal quarters in 2007 with the Securities and Exchange
Commission in accordance with the Securities and Exchange Act of 1934 (the
occurrence of any such failure, a "Periodic Reporting Failure").
 
The Servicer has requested that the Agent waive any potential Servicer Defaults
arising from the matters described above. The Agent hereby agrees to waive the
occurrence of any Servicer Defaults to the extent described below.
 
1.   The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default arising
solely from the failure to satisfy the Annual Financial Statement Delivery
Requirements; provided that this waiver shall only remain effective until
October 31, 2007 unless the Servicer shall have satisfied each Annual Financial
Statement Delivery Requirement prior to such date.
 
2.   The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default arising
solely from the failure to satisfy the Quarterly Financial Statement Delivery
Requirements; provided that this waiver shall only remain effective until
October 31, 2007 unless the Servicer shall have satisfied each Quarterly
Financial Statement Delivery Requirement prior to such date.
 
3.   The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default or
default arising under Section 5.05 of the Note Purchase Agreement from any
Periodic Reporting Failure; provided that this waiver shall only remain
effective until October 31, 2007 unless the Servicer shall have caused the
annual reports and quarterly reports giving rise to any Periodic Reporting
Failure to be filed with the Securities and Exchange Commission prior to such
date.
 
4.   The Agent (in accordance with Section 7.06 of the Servicing Agreement)
hereby directs the Indenture Trustee to waive, and each of Indenture Trustee,
the Conduit Investor and the Agent hereby waives, any Servicer Default arising
solely from the failure of the Servicer to satisfy the Independent Accountant's
Report Delivery Requirement; provided that this waiver shall only remain
effective until October 31, 2007 unless the Servicer shall have satisfied the
Independent Accountant's Report Delivery Requirement prior to such date.

E-308

--------------------------------------------------------------------------------


 
Each of the Indenture Trustee, the Conduit Investor and the Agent hereby
expressly reserves, and nothing herein shall be construed as a waiver of, (i)
any Servicer Default or default under the Note Purchase Agreement specified in
paragraphs 1, 2, 3 and 4 above, to the extent that the effectiveness of the
waiver of such Servicer Default or default under the Note Purchase Agreement
shall lapse as described therein and (ii) any rights with respect to any breach
constituting a Servicer Default, Potential Servicer Default or default under the
Note Purchase Agreement existing or arising for any other reason.
 
This waiver may be executed in any number of counterparts and by the different
parties on separate counterparts, and each such counterpart shall be deemed to
be an original but all such counterparts shall together constitute one and the
same waiver. This waiver shall be a contract made under and governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State.
 
E-309

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this waiver to be duly executed
and delivered by their respective duly authorized officers on the day and year
first above written
 

 
ROYAL BANK OF CANADA, as Agent
 
By:  /s/  KAREN STONE
Name:    Karen Stone
Title:      Authorized Signatory
 
 
THUNDER BAY FUNDING, LLC, as Conduit Investor
 
By:  Royal Bank of Canada, its
Attorney-in-fact
 
By:    /s/ ROGER PELLEGRINI
Name:     Roger Pellegrini.
Title:       Authorized Signatory
 
 
THE BANK OF NEW YORK, not in its individual capacity but solely as Indenture
Trustee
 
By:    /s/ JOHN BOBKO
Name:      John Bobko.
Title:       Vice President
 

 
E-310

--------------------------------------------------------------------------------


Acknowledged and Agreed:
 
NAVISTAR FINANCIAL CORPORATION
 
By:    /s/  KRISTIN L. MORAN
Name:      Kristin L. Moran.
Title:        V.P. , & General Counsel
 
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION
 
By:    /s/  KRISTIN L. MORAN
Name:      Kristin L. Moran.
Title:        V.P. , & General Counsel
 
 
NAVISTAR FINANCIAL, 2006-RBC OWNER TRUST
 
By:  Deutsche Trust Company Delaware, not in its individual capacity but solely
as Owner Trustee
By:    /s/ MICHELE HY VOON
Name:     Michele Hy Voon
Title:       Attorney-in-fact
 
By:    /s/ SUSAN BARSTOCK
Name:     Susan Barstock
Title:       Attorney-in-fact
 
ROYAL BANK OF CANADA, as Swap Counterparty
By:    /s/  M. RUTH PRESTON
Name:      M. Ruth Preston
Title:        Authorized Signatory
[Signature Page to MC/Navistar Waiver Letter, dated March 2007 (for 2006
Transaction)]              


E-311

--------------------------------------------------------------------------------


